DETAILED ACTION
This office action is a response to a communication made on 05/05/2022.
Claims 1, 17 and 19 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art of record (Specifically Chiosi, Iwata, Steikes, and Dusse) does not explicitly teaches the combination of accessing, using a customer interface, a request from a customer computing device to provision a connection along a network path between a first device and a second device, the request including a plurality of connection parameters defining the network path, wherein the plurality of connection parameters include a user email identifier to receive email notifications associated with the request;  generating, by an application programming interface (API) associated with the customer interface, an API call comprising the plurality of connection parameters; sending the API call from the API to a controller to request generation of the connection based on the connection parameters; generating, by the controller, an email notification, using the user email identifier from the API call, indicating to the customer computing device that the request has been validated, wherein the request validation indicates that the plurality of connection parameters defining the network path are validated in order to commence the generation of the network path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                   

 

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458